Opinion issued February 14, 2013.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-01150-CV
                           ———————————
                IN RE KATHERINE LOUISE KING, Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Katherine Louise King, has filed a motion for emergency stay of the

underlying proceedings and a petition for writ of mandamus, challenging the trial

court’s May 18, 2012 Temporary Order, October 19, 2012 Additional Temporary
Orders, and November 8, 2012 Order of Referral to Discovery Master.1          Relator

also complains about various discovery rulings made by the trial court, specifically

allowing discovery from the Roy Allen King Section 142.005 Trust.

      We deny the petition for writ of mandamus and further lift the stay entered

on December 27, 2012. All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




1
      The underlying case is In the Matter of Marriage of Katherine Louise King and
      Christopher Michael King and In the Interest of R.A.K., a Child, No. 2011-23444,
      in the 311th District Court of Harris County, Texas, the Honorable Deborah Pratt
      presiding.

                                          2